DETAILED FORM PTO-324 COMMUNICATION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"], AIA  provisions. 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
The 5/2/2022 Response Is Informal/Non-Responsive
01.	The 3/3/2022 Office Action required Applicants to elect between distinct Species and identify the claims reading on the elected Species. The 5/2/2022 Response "elects Species F, including claims 1-20." 
The note "including claims 1-20" in the REMARKS is not an affirmative identification that "claims 1-20 read on the elected Species F." 
Correction of this matter is required. 
CONCLUSION
02.	A shortened statutory period for reply to this Office Action is set to expire TWO MONTHS from the mailing date of this Office Action. THIS TIME PERIOD IS EXTENDIBLE UNDER 37 CFR § 1.136(A).
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814